TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00229-CV


In the Matter of A. V.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. J-26,484, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant has filed a motion for extension of time to file his brief.  We will grant
the extension and ORDER appellant to file his brief no later than January 12, 2009.  No further
extensions will be granted.
		It is ordered December 17, 2008.


Before Chief Justice Law, Justices Puryear and Pemberton